Citation Nr: 1728030	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee disability, prior to September 13, 2011, and a disability rating in excess of 30 percent for residuals, status post total left knee replacement, on and after November 1, 2012.

2.  Entitlement to a temporary total evaluation based on the need for convalescence following surgical treatment of a service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and children


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 and from May 1987 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009, September 2012, and November 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a January 2016 decision, the Board determined that the Veteran's 100 percent evaluation for total left knee replacement from September 13, 2011, to October 31, 2012 is the maximum disability rating available for his service-connected left knee disability.  As a result, that period is no longer on appeal.  The remaining issues on appeal were remanded for a videoconference hearing before the Board.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.

Additionally, the Board notes that in October 2016, the Veteran filed a timely notice of disagreement (NOD) to the RO's September 2016 rating decision which denied service connection for a lumbar strain, flat feet, tinnitus, and bilateral hearing loss.  In a January 2017 correspondence, the Veteran notified the RO that he was withdrawing his NOD which was acknowledged by the RO in a February 2017 letter.  Therefore, the Board finds that the Veteran has properly withdrawn the issues contained in his NOD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 13, 2011, the Veteran's left knee disability was characterized by pain, arthritis, some limitation of motion and mild instability with a history of a torn meniscus; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, moderate instability or frequent episodes of locking and effusion has not been shown.

2.  After November 1, 2012, the residuals of the Veteran's total left knee replacement have been characterized by pain, instability, and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees, nonunion of the tibia and fibula, with loose motion, requiring a brace, or convalescence requiring at least month has not been shown.

3.  The Veteran's surgical treatment on March 26, 2013 for his service-connected left knee disability did not require at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by cast of one major joint or more.  

4.  As of November 7, 2014, the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on arthritis and/or limitation of motion prior to September 13, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5008, 5256, 5260, 5261 (2016). 

2.  The criteria for a separate 10 percent disability rating, but no more, for a left knee disability based on instability or injury to the semilunar cartilage prior to September 13, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2016).

3.  The criteria for a rating in excess of 30 percent for residuals of a left knee disability, status post total knee replacement, since November 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.7la, DC 5055 (2016).

4.  The criteria for a temporary total (100 percent) rating based on the need for convalescence following surgical treatment of a service-connected left knee disability have not been met.  38 U.S.C.A. §§ 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2016).

5.  As of November 7, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected left knee disability. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), then a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to September 13, 2011

In this case, prior to September 13, 2011, the Veteran's left knee disability has been assigned an initial disability rating of 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis).  Diagnostic Code 5010 directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis).  38 C.F.R. § 4.71a.  Thus, in order to warrant a 20 percent rating under Diagnostic Code 5003, the evidence must show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.; Diagnostic Code 5003.  Additionally, Note (1) states that ratings based upon X-ray findings under Diagnostic Code 5003 will not be combined with ratings based upon limitations of motion.  38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board determines that an initial rating in excess of 10 percent is not warranted solely for traumatic arthritis.  Specifically, the Board notes that while the Veteran was diagnosed with arthritis in his left knee, the medical evidence does not document any incapacitating exacerbations due to the arthritis.  

Next, in order to warrant a rating in excess of 10 percent in the left knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted based solely on limitation of motion.  

At a March 2009 VA examination, the Veteran reported left knee pain and swelling on occasion, with intermittent flare-ups several times a day that limits his daily activities.  He was able to flex his knee to 120 degrees with pain occurring at 100 degrees.  He could extend his knee to 0 degrees with pain occurring at that point. Further, no ankylosis was noted. 

In August 2009, the Veteran's VA treatment records report that he had pain with range of motion from 0 to 130 degrees.  In August 2010, the Veteran presented to his orthopedist with continuing severe knee pain that was not improving with conservative treatment.  His range of motion was measured to be 0 to 125 degrees.  During an orthopedic evaluation in May 2011, his physician documented that while he had pain in his knee, he could "easily" flex to 90 degrees.  In August 2011, the Veteran's range of motion was 0 to 95 degrees with severe pain on motion.  Additionally, no evidence of ankylosis was documented in the treatment records at any point during this period on appeal.  

Therefore, a rating in excess of 10 percent is not warranted based solely on limitation of motion.

Moreover, the Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his left knee during motion, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

The Board also considers whether a separate compensable rating is warranted for the left knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

In this case, the Board determines that a separate rating of 10 percent, but no more, is warranted for mild left knee instability or injury to the semilunar cartilage.  

While the Veteran's March 2009 VA examination was negative for left knee instability, the Veteran's private treatment records report that he has a torn meniscus.  Specifically, in February 2011, imaging studies revealed a complex tear of the posterior horn of the medial meniscus with extrusion of meniscal tissue into the medial gutter with moderate degenerative changes.  Further, the Veteran has complained of pain and instability due to this injury.  Based on these factors, a separate 10 percent rating is warranted for this disability.  

However, a rating in excess of 10 percent is not warranted, as instability to a "moderate" level has not been demonstrated.  Specifically, while the Veteran reported a history of knee instability at his March 2009 VA examination, the examiner did not find any indication of knee instability.  However, the examiner did observe mild to moderate "popping with ROM" and mild crepitus.  In August 2010, the Veteran was fitted for a knee brace for his pain and on examination his joint stability and ligament stress testing were normal.  Further, the Veteran's left knee did not demonstrate signs of moderate instability during evaluations in May and August 2011.  

Additionally, while the medical records indicate that the Veteran complained of episodes of locking and effusion, there is no objective medical evidence to indicate that the Veteran has dislocation of the semilunar cartilage that caused frequent episodes of locking and effusion.

As such, the Board concludes that the medical evidence is at least in equipoise that the Veteran has mild instability due to a meniscal injury, and a separate 10 percent rating, but no more, is warranted.  

Since November 1, 2012

On September 13, 2011, the Veteran underwent a total knee replacement to the left knee.  Accordingly, in an October 2011 rating decision, a total disability rating was granted for convalescence from September 13, 2011 to September 30, 2012, where he was then ultimately assigned a 30 percent rating under DC 5055 (addressing residuals of a prosthetic knee replacement).  Under this diagnostic code, a 100 percent disability rating is warranted for a period of one year after the replacement followed by a minimum 30 percent rating from that point forward.  Therefore, given that the Board previously determined that a 100 percent rating is warranted until September 30, 2012, the only remaining issue for consideration is whether a rating in excess of 30 percent is warranted for the period since November 1, 2012.  

Under DC 5055, a 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, intermediate ratings between 30 and 60 percent may also be assigned by analogy if evidence shows that such a rating is warranted under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2016). 

Thus, in order to be entitled to a rating in excess of 30 percent since November 1, 2012, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256);
* Limitation of extension to 30 degrees (40 percent DC 5261); or, 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262).
See 38 C.F.R. § 4.71a , DC 5055 (2016).

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted since November 1, 2012.  Specifically, in November 2012, the Veteran's private treatment records indicate that his range of motion was 5-95 degrees with pain, effusion, and mild instability.  At his VA examination in December 2012, the Veteran stated that he still experiences pain, swelling, and instability that limits his activities of daily living.  However, upon examination, his left knee range of motion included flexion to 85 degrees with objective evidence of painful motion at 10 degrees, and 10 degrees of extension.  No ankylosis was documented.  

In February 2014, the Veteran's left knee range of motion was 5-110 degrees and "stable in extension" with increasing pain.  In May 2015 the Veteran's range of motion was 0-120 degrees without pain.  Additionally, in December 2015, the Veteran's VA treating provider indicated that his limitation of motion was 120 degrees flexion and 0 degrees extension.  Further, the records document a "total knee arthroplasty in place without evidence of malalignment, periprosthetic fracture, or new abnormal lucency around the hardware to suggest failure or loosening."  

In an April 2016 VA examination, the Veteran stated that he was having trouble with pain, swelling, mobility, and cannot perform activities such as bending, stooping, running, or going down ladders.  The Veteran was able to flex his knee to 115 degrees and extend to 0 degrees with no ankylosis.  Moreover, there was no evidence of pain on weight-bearing.  Further, the examiner found that there was no recent subluxation or lateral instability and the Veteran had 5/5 muscle strength in his left knee.  Based on the results, the examiner determined that while there was "intermediate degrees of residual weakness, pain or limitation of motion," however, "chronic residuals consisting of severe painful motion or weakness" was not demonstrated.  
The Board acknowledges that the Veteran's June 2017 chiropractic treatment records appear to indicate that the Veteran's left knee extension was to 50 degrees.  Nevertheless, as discussed, the overwhelming objective medical indicates that the Veteran had essentially normal left knee flexion since November 1, 2012.  In fact, the Veteran's April 2016 VA examination revealed essentially normal range of motion.  Therefore, considering that the June 2017 records are so inconsistent with other contemporary records, the Board places less probative value on the Veteran's chiropractic records.  

In sum, while the Veteran's left knee residuals status post total left knee replacement has been characterized by some pain, instability, and slight limitation of motion, his symptoms are not so severe such that a rating in excess of 30 percent is warranted for the period since November 1, 2012. 

Consideration has been given to the Veteran's personal assertion that his left knee disability is worse than the rating he currently receives.  Specifically, he reported that he has pain, locking, and instability which caused an altered gait, multiple falls, and the use of a cane and knee brace.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms, are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, based on the evidence of record, the Board determines that a rating in excess of 10 percent rating prior to September 13, 2011 is not warranted for the Veteran's left knee disability based on traumatic arthritis or limitation of motion.  Moreover, a separate 10 percent rating, but no more, for mild instability or injury to the semilunar cartilage is for application.  Further, the Board determines that a rating in excess of 30 percent is not warranted as of November 1, 2012.  

Temporary Total Disability Rating

The Veteran asserts that he is entitled to a temporary total evaluation because of arthroscopic debridement of his service-connected left knee disability in March 2013.  A temporary 100 percent evaluation may be assigned when it is established that a service-connected disability required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by cast of one major joint or more.  38 C.F.R. § 4.30 (2016).  

Nevertheless, the evidence does not indicate that a temporary total evaluation is warranted.  Specifically, the Veteran's March 2013 treatment records report that the procedure would not limit the Veteran "for more than a few days and he could [weight bear] right away."  Moreover, following the surgery, the Veteran was told that "the surgery you had will not cause any harm by resuming normal knee use.  The faster you return to your normal activates the better your recovery will be."  Moreover, there is no indication that the Veteran had "severe" postoperative residuals or required his knee to be immobilized as a result of the surgery.  

Therefore, a temporary total evaluation is not warranted.  

TDIU

The Veteran asserts that he is unable to work because of his service-connected disabilities.  
Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted as of November 7, 2014.

As an initial matter, the Veteran's overall rating changed during the course of this appeal.  The Veteran was previously rated at 10 percent for a left knee disability based upon limitation of motion and arthritis prior to September 13, 2011, which increased to 100 percent until November 1, 2012, and rated at 30 percent thereafter.  As discussed herein, the Veteran also received a separate 10 percent rating for injury to the cartilage of the left knee prior to September 13, 2011.  Additionally, the Veteran was assigned: a 50 percent rating for depressive disorder, effective November 7, 2014, which increased to 70 percent effective April 30, 2015; a 10 percent rating for a tender left knee scar, effective September 18, 2008; a noncompensable rating for bilateral hearing loss, effective April 30, 2015, and a noncompensable rating for surgical left knee scar, effective April 30, 2015.  

As a result, the Veteran's overall rating was 30 percent for the period prior to September 13, 2011 (to include the additional 10 percent left knee rating assigned herein), 100 percent from September 13, 2011 to September 30, 2012, 40 percent from November 1, 2012 until November 6, 2014, 70 percent from November 7, 2014 until April 29, 2015, and 80 percent thereafter.  See 38 C.F.R. § 4.16(a).  As such, the Veteran met the schedular rating criteria for only a portion of the appeal.

However, this is of no impact in this appeal as the Board finds that the Veteran was able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to November 7, 2014.  See 38 C.F.R. § 4.16(b).  Specifically, prior to November 7, 2014, the Veteran worked full-time at Harland Clarke performing job duties associated with heavy lifting until March of 2014.  

From March 28, 2014 to November 6, 2014, the objective medical evidence does not indicate that the Veteran was unable to secure or follow a substantially gainful employment as a result of his left knee disability.  Specifically, while the December 2012 VA examiner opined that the Veteran is limited from performing physical manual labor, there was no indication that he was unable to perform sedentary work.  

Nevertheless, since November 7, 2014, the Veteran met the TDIU schedular requirements and the Board finds that the Veteran was unable to secure gainful employment.  In making this determination, the Board places significant probative value on the contentions from the Veteran and his family that the combined effects of his service-connected disabilities prevent him from working.  Specifically, the Board acknowledges the credible and competent statements that his service-connected disabilities, including his psychiatric symptoms, caused him to get "fired" from numerous jobs since November 7, 2014.  

Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran had significant impairments to acquiring and maintaining substantially gainful employment due to the combined effects of his disabilities. 

Accordingly, as of November 7, 2014, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2016 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a VA examination in May 2017. 

The Board recognizes that the VA examiners did not measure the Veteran's knee range of motion while weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, during the most recent May 2017 VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a left knee disability based on traumatic arthritis and/or limitation of motion prior to September 13, 2011 is denied.

A separate rating of 10 percent based on left knee instability or injury to the semilunar cartilage, but no more, prior to September 13, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for residuals of a left knee disability, status post total knee replacement, as of November 1, 2012 is denied.

Entitlement to a temporary total evaluation based on the need for convalescence following surgical treatment of a service-connected left knee disability is denied.

Entitlement to TDIU, as of November 7, 2014, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


